PUBLISH


              IN THE UNITED STATES COURT OF APPEALS
                                                                  FILED
                      FOR THE ELEVENTH CIRCUIT           U.S. COURT OF APPEALS
                                                           ELEVENTH CIRCUIT
                                                               MAY 11 2000
                                                            THOMAS K. KAHN
                                                                 CLERK
                                No. 98-6261


                     D. C. Docket No. CV-97-D-1396-N


BILL PRYOR, Attorney General for the State of
Alabama, STATE OF ALABAMA,

                                                          Plaintiffs-Appellants,
                                   versus

JANET RENO, Attorney General of the United States,
UNITED STATES OF AMERICA,

                                                         Defendants-Appellees.




                 Appeal from the United States District Court
                     for the Middle District of Alabama


                               (May 11, 2000)

  ON REMAND FROM THE SUPREME COURT OF THE UNITED STATES


Before TJOFLAT, Circuit Judge, GODBOLD and HILL, Senior Circuit Judges.
BY THE COURT:

      The Supreme Court of the United States, having vacated and remanded this case

for further consideration in the light of Reno v. Condon, 528 U.S. _____ (2000), it is

therefore

      ORDERED AND ADJUDGED,

      that the judgment of the district court in the above-referenced case is hereby

VACATED and the case is REMANDED to the United States District Court for the

Middle District of Alabama for further consideration in light of Reno v. Condon, 528

U.S. _____ (2000).

      DONE AND ORDERED this 11th day of May, 2000.




                                          2